Citation Nr: 1502452	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee. 

2. Entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee. 

3.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The appellant served on active duty for training from November 1978 to June 1979; since service connection is in effect for disabilities resulting from her period of active duty for training, she is a Veteran.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is addressed in the remand portion of this decision.

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected chondromalacia of the left knee has been manifested by complaints of pain and weakness, with x-ray evidence of arthritis but with no functional impairment of the knee; there is no objective evidence of limitation of flexion, limitation of extension; or instability of the knee.  

2.  Throughout the appeal period, the Veteran's service-connected chondromalacia of the right knee has been manifested by complaints of pain and weakness, with x-ray evidence of arthritis but with no functional impairment of the knee; there is no objective evidence of limitation of flexion, limitation of extension; or instability of the knee.  



CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2014).

2.  The criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran has been provided the requisite notice with respect to her claims for increased disability ratings for her service-connected knee disorders in July 2010, which was prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has also fulfilled its duty to assist the Veteran.  VA has obtained service treatment records, private medical records, VA medical records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded her the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and she has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided multiple VA examinations with respect to the issues being adjudicated below.  These examinations are adequate and provide the evidence necessary to rate the Veteran's service-connected knee disorders.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

Service connection for chondromalacia of both knees has been in effect since February 2008; a 10 percent disability rating is assigned for each knee effective the date of service connection for limitation of extension of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In June 2010, the Veteran filed a claim for increased disability ratings for her service-connected knee disabilities.  

In July 2010, a VA examination of the Veteran was conducted.  She reported subjective complaints of on nonspecific generalized pain.  She reported her knees ached with weather changes or rainy weather, and that she had occasional swelling.  She also reported that her knees locked approximately twice a week, occasionally causing falls.  She reported using Ben Gay and a knee sleeve to treat her knee pain.  She also reported that she used a cane and sometimes a walker to ambulate.  Range of motion testing of the knees revealed normal extension to 0 degrees and flexion to 115 degrees, bilaterally; there was no additional limitation in range of motion or function with repetitive motion.  There was crepitus, and her kneed were mildly tender to palpation, without specific pinpoint location for tenderness.  Other testing was negative and there was no evidence of instability of either knee.  The examiner reviewed x-ray examination reports from May 2010, which revealed mild medial compartment degenerative changes in both knees.  The diagnosis was mild bilateral patellofemoral arthritis.  The examiner specifically stated that the Veteran had good range of motion of the knees. 

The Veteran has claimed that she is prescribed a knee brace for her service-connected knee disability.  Review of the Veteran's VA treatment records reveals that the diagnosis "osteoarthrosis of the knee" is listed on her computerized medical problem list.  However, VA records do not show any specific treatment for the disability.  She is not prescribed pain medication for this disability, and there is no evidence of any specific treatment for knee complaints, or that VA has issued her a knee brace.  An October 2010 VA telephone advice program note indicates that the Veteran called in for consultation stating that she needs "more support for her knee" and that her knee brace was not enough, but there is no evidence of any subsequent treatment.  

December 2010 and March 2011 VA treatment records reveal that the Veteran sought treatment for complaints of bilateral leg pain, including shin and knee pain, which were ultimately found related to medical disorders other than her service-connected bilateral knee chondromalacia.  

In July 2013, at a VA examination, the Veteran reported using a walker and a cane to ambulate.  However, the evidence shows that the Veteran had a variety of other nonservice-connected disabilities, such as lumbar degenerative disc disease, which would account for the use of such assistive devices.  Range of motion testing of the knees revealed normal extension to 0 degrees and normal flexion to 140 degrees, bilaterally; there was no additional limitation in range of motion or function with repetitive motion.  Strength testing was normal.  There was no evidence of ankylosis.  Objective testing for subluxation and instability revealed normal findings, with no evidence of instability.  With the exception of the degenerative changes noted on prior x-ray examination, the examiner stated that the Veteran had no abnormalities or functional impairment of the knees.  

The Veteran's service-connected chondromalacia of the left and right knee are each rated as 10 percent disabling under Diagnostic Code 5261 for limitation of extension of the leg.  38 C.F.R. § 4.71a.  Under this diagnostic code, a 50 percent rating is assigned for extension of the knee limited to 45 degrees; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; and extension limited to 5 degrees warrants a noncompensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Limitation of flexion of the knee is rated under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  Flexion of the knee limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  The objective evidence from the 2010 and 2013 VA examination reports reveals that the range of motion of both of the Veteran's knees for both extension and flexion was normal.  The objectively documented range of motion of both of her knees does not meet the rating criteria for the assignment of a disability rating in excess of 10 percent for either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Under Diagnostic Code 5003, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  As noted above, limitation of the motion of the veteran's service-connected left and right knees is noncompensable under the provisions of Diagnostic Codes 5260 and 5261.  Accordingly, a 10 percent evaluation, but no more, is warranted under Diagnostic Code 5003.

The Board has considered the service-connected right and left knee disabilities under all other appropriate diagnostic codes; however, assignment of a disability rating in excess of 10 percent is not warranted under any other diagnostic code. 

Diagnostic Code 5256 contemplates ankylosis of the knee with disability ratings from 30 to 60 percent assignable depending on the degree of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).  There is no evidence showing ankylosis of either knee, so rating under this diagnostic code is not warranted. 

The Board has also considered whether a separate evaluation is warranted for recurrent subluxation or lateral instability of the knees.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  Recurrent subluxation or lateral instability of the knee warrants the assignment of disability ratings of 10, 20 or 30 percent based upon whether the impairment is slight, moderate, or severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Despite the Veteran's assertions of knee instability, the objective medical evidence of record does not reveal any evidence of subluxation or lateral instability of either knee on testing.  Accordingly, a separate evaluation for subluxation or lateral instability is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's left and right knee disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected bilateral knee disorder is evaluated as disease or injury of the musculoskeletal system.  Two recent, and adequate, VA examinations have revealed that the Veteran has mild bilateral patellofemoral arthritis of both knees, but no functional impairment of the knees, an no compensable impairment in range of motion, if any, or either knee.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating assigned for each knee.  Evaluations in excess of currently assigned ratings are provided for certain manifestations of knee disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings currently assigned reasonably describe the Veteran's bilateral knee disability level and symptomatology.  Although the Veteran asserts that she uses a cane or a walker due to her knees, the clinical findings regarding the service-connected knees do support her contention.  Consequently, the Board concludes that the schedular evaluations for her service-connected chondromalacia of the left and right knees are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected knees, the evidence shows no distinct periods of time during the appeal period, when the manifestations of the Veteran's service-connected chondromalacia of the left and right knees varied to such an extent that ratings greater or less than those currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In sum, the Board finds that the preponderance of the evidence is against a finding in favor of entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee and chondromalacia of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5257, 5260, 5261.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to disability ratings in excess of the 10 percent ratings for chondromalacia of the left knee and right knee, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for chondromalacia of the left knee is denied. 

A disability rating in excess of 10 percent for chondromalacia of the right knee is denied. 


REMAND

The Veteran claims that she is unemployable due to her service-connected disabilities.  At the time of the Board's prior adjudication and remand of the appeal in December 2011, service-connection was in effect for bilateral knee disabilities, as adjudicated in the decision above.  In the intervening period of time, service connection has been granted for other disabilities, including a psychiatric disorder at a 50 percent disability rating.  Accordingly, a combined 70 percent disability rating has been assigned that meets the schedular criteria for consideration of TDIU.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  While the April 2014 supplemental statement of the case indicated that TDIU was considered on the basis of all the Veteran's service-connected disabilities, no actual medical evidence specifically addresses whether the functional effects of the Veteran's service-connected disabilities render her unemployable.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for TDIU.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure any identified evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence. The Veteran and her representative must then be given an opportunity to respond. 

2.  The Veteran must be afforded a VA examination to determine employability with consideration of all her service-connected disabilities.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that the electronic records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert with each other, render her unable to secure and maintain substantially gainful employment, consistent with her education and occupational experience, to include describing the disability's functional impairment and how that impairment impacts on physical and sedentary employment, without consideration of the Veteran's age and any nonservice-connected disorders.  

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for TDIU must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


